Boardman, J.:
I concur upon the authority of Sanders v. Yonkers (63 N. Y., 489). In the absence of an authority controlling our action, I should have said enough was shown to call upon a court of equity to order the certificate set aside and forbid the giving of the deed at the end of the two years. Under the authority the plaintiff must wait until the- giving of the deed or at least until it is threatened by the comptroller, and then bring his action anew unless in the meantime the *163comptroller decides upon Ms own motion or otherwise to set aside: the certificate. It ought to be sufficient that the deputy comptroller-insists that the proceedings are regular and that the sale took place,* in pursuance of such decision.
Present — Learned, P. J., Bocees and Boardman, JJ.
Judgment affirmed, with costs.